Citation Nr: 0321008	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-08 364	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right knee.

2.  Entitlement to service connection for traumatic arthritis 
of the right foot.

3.  Entitlement to service connection for traumatic arthritis 
of the hips.

4.  Entitlement to service connection for traumatic arthritis 
of the left knee.

5.  Entitlement to service connection for diabetes mellitus, 
including as a residual of exposure to herbicide agents 
(Agent Orange).


REPRESENTATION


Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1978.

Historically, the Huntington, West Virginia, Regional Office 
(RO) of the former Veterans Administration (now Department of 
Veterans Affairs (VA)) issued a decision in July 1978 
denying, in pertinent part, the veteran's claim for service 
connection for a left hip condition-which he alleged was a 
residual of an injury.  There is no actual letter in his 
claims file, however, confirming that he ever was notified of 
that denial.  So his claim, which includes traumatic 
arthritis in his left hip, has remained open during the many 
years since (i.e., no finality attached).

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a February 2002 rating decision of the RO denying 
service connection for the disabilities listed on the title 
page of this decision, including service connection for a 
left hip disorder, characterized as traumatic arthritis of 
the left hip.  A notice of disagreement with the RO's 
February 2002 disposition of the issues was received in March 
2002.  The veteran submitted a substantive appeal in June 
2002.  In doing so, he timely completed an appeal to the RO's 
July 1978 disposition of the issue of service connection for 
a left hip condition, while also timely completing his appeal 
to the RO's February 2002 adverse determinations with respect 
to all other issues which are the subjects of this appeal. 

A hearing was scheduled at the Board in Washington, D.C., in 
January 2003.  But the veteran did not appear at his 
scheduled hearing.  He has not contacted the Board to explain 
his absence or to request that his hearing be rescheduled.  
Therefore, the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).

Issues #1, #2 and #3 will be decided in the decision-
whereas, unfortunately, issues # 4 and #5 must be REMANDED to 
the RO for further development.  They will be addressed 
following the ORDER.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
traumatic arthritis of the right knee attributable to 
military service or to any service-connected disability.  

2.  There is no competent evidence that the veteran has 
traumatic arthritis of the right foot attributable to 
military service or to any service-connected disability.  

3.  In-service complaints of pain involving the left hip and 
right hip were acute and transitory and resolved without 
producing chronic disability, and there is no competent 
evidence that the veteran has traumatic arthritis of either 
hip attributable to military service or to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right knee was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service, and it is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002). 

2.  Traumatic arthritis of the right foot was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service, and it is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310. 

3.  Traumatic arthritis of the hips was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, and it is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Background

Service connection has been granted for residuals of a 
fracture of the left great toe with osteophyte formation and 
postoperative bunionectomy for hallux rigidus, evaluated 20 
percent disabling since May 1989.  In turn, service 
connection was granted for chronic strain of the left knee 
and for residuals of a left ankle injury as secondary to the 
service-connected left great toe disorder.  The knee disorder 
has been evaluated 10 percent disabling since October 2000; 
the left ankle disorder has been evaluated noncompensable 
since February 1978.  

Service medical records disclose that the veteran presented 
at a clinic in December 1975.  He reported that he had been 
going down a cliff on a rope.  He indicated that he had 
earlier tripped on his left ankle; reportedly, he lost 
strength in his left ankle and fell about 80 feet, but was 
caught by his own rope.  He complained of pain in the left 
ankle and left thigh.  Clinical inspection revealed 
tenderness of the left thigh.  There was limited motion of 
the left hip, but the veteran was able to turn the hip 
laterally 30 degrees.  

According to a service department treatment entry of October 
1977, the veteran complained of right hip and thigh pain.  He 
denied trauma.  Physical examination showed that the right 
hip and thigh were within normal limits-no point tenderness, 
swelling or redness was detected.  

An examination was performed in January 1978 for service 
separation.  The veteran denied "trick" or locked knee or 
foot trouble; he made no reference to inservice trauma to the 
knees, right foot, or hips.  The lower extremities and feet 
were evaluated as normal.



A VA examination was performed in May 1978.  The veteran 
denied pain in the left hip or thigh.  There were no clinical 
findings recorded with respect to the knees, right foot, or 
hips.  Subsequent VA and private medical records through 2001 
reflect the veteran's evaluation or treatment for conditions 
which are not the subjects of this appeal.  Additionally, 
medical records from Linda Eakle, D.O., reflect the veteran's 
history of sustaining a right knee fracture in May 1999.  
Also, in a treatment entry, dated in July 2000, the physician 
reported the veteran's complaint of right lower leg pain with 
numbness.  The assessment was right distal leg pain.  No 
specific organic disorder of the right hip, right knee or 
right foot was then identified.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA)was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
statement of the case issued in April 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to provide a properly executed release so that 
VA could request private medical records for him.  The duty 
to notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claim 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  See also Rabideau v. Derwinski, 2 Vet App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).



Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records are entirely negative for complaints, 
injuries or defects with respect to the right knee or right 
foot.  There was a single reported inservice episode of right 
hip pain and a single reported inservice episode of left hip 
pain.  Neither episode of hip pain was attributed to any 
underlying organic condition of the hip.  As well, no hip 
disorders were identified on the examination for service 
separation.  



The post-service medical records do not establish that the 
veteran currently has any disorder of his right knee, right 
foot or either hip, including traumatic arthritis involving 
any of these joints.  And without medical evidence of current 
disability, confirming he actually has these conditions 
alleged, there simply is no basis for granting service 
connection for them-either on a direct or secondary basis.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See, 
too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Moreover, with respect to the hips in particular, the record 
demonstrates that any in-service manifestations involving 
either hip were merely acute and transitory and completely 
resolved without producing chronic residuals.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Here, the veteran's assertions are the only evidence linking 
claimed traumatic arthritis of multiple joints to either in-
service trauma or to other service-connected orthopedic 
conditions.  His assertions about the etiology of claimed 
traumatic arthritis of multiple joints amount to opinions 
about matters of medical causation.  There is no indication 
from the record that the veteran has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claims for service 
connection for traumatic arthritis of the right knee, right 
foot, and hips must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for traumatic arthritis of the right knee 
is denied.

Service connection for traumatic arthritis of the right foot 
is denied.

Service connection for traumatic arthritis of the hips is 
denied.


REMAND

With respect to the claim for service connection for 
diabetes, governing criteria provide a presumption service 
connection for diseases, including diabetes mellitus, 
associated with exposure to herbicides (Agent Orange), as 
well as a presumption of exposure for veterans who served in 
Vietnam, in particular.  The veteran maintains that he has 
diabetes mellitus as a result of exposure to herbicides.  He 
claims that he was sent on temporary duty (TDY) assignments 
to Vietnam, from 1971 to 1972, although he continued to 
remain attached to a unit in Korea.  

A review of service personnel records shows that the veteran 
was stationed in Korea from September 25, 1971 to October 24, 
1972; in Okinawa, Japan, from October 7, 1974 to September 
14, 1976; and in Korea from September 14, 1976 to February 8, 
1978.  No temporary assignments or details to Vietnam are 
mentioned in service personnel records.  At the same time, 
service personnel records are silent regarding where the 
veteran was stationed during the period from October 24, 1972 
to October 7, 1974.  His report of separation from service 
(DD Form 214) refers only to foreign service during the 
period from February 1974 to February 1978.  A DD Form 214 
covering the veteran's service from March 1971 to February 
1974 has not been associated with the claims file.  

With respect to the claim for service connection for 
traumatic arthritis of the left knee, an April 1998 treatment 
entry indicates that the veteran was treated on a walk-in 
basis at a VA clinic.  He complained of pain in the knees.  
On physical examination, the knee drawer sign was negative.  
No edema or effusion was detected.  Mild tenderness was noted 
medially.  The assessment was that old injuries to the left 
foot aggravated the left knee and that the veteran was status 
post two micro surgeries to the knee.  There is no indication 
from the record that the clinician, who made that assessment, 
had reviewed the veteran's claims file.  

A VA foot examination was performed in October 2000.  The 
examiner also reported findings with respect to the left 
knee.  It was found that the left knee exhibited some 
limitation of motion.  Pain was elicited with side-to-side 
movement of the patella; medial joint pain was also detected.  
Strength was 4/5.  Menisci and ligaments were intact.  No 
diagnosis was rendered following the clinical examination.  
X-rays showed no evidence of fracture or dislocation.  Joint 
spaces were fairly well maintained.  A small joint effusion 
was noted.  The individual interpreting the x-ray film 
observed that, "I do not see abundant sclerosis or 
hypertrophic changes."  The Board cannot discern from that 
statement whether the left knee exhibited no arthritic 
changes, or whether, by contrast, the knee exhibited some 
arthritic changes, even if apparently clinically 
insignificant.  

In sum, on the current record, it is unclear what, if any, 
disability now affects the left knee.  As alluded to earlier, 
when citing the Brammer, Degmetich and Wamhoff cases, absent 
medical evidence of current disability, there is no basis for 
granting service connection for claimed left knee traumatic 
arthritis on either a direct or secondary basis.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.)  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Ask the National Personnel Records 
Center (NPRC) for the DD Form 214 
covering the veteran's period of service 
from March 1971 to February 1974.  Also, 
have NPRC send any documentation, other 
than DA Form 
2-1, which would serve to verify the 
veteran's duty assignments during the 
period from October 24, 1972 to October 
7, 1974.  

2.  Obtain up-to-date VA and private 
medical records, not already included in 
the claims file, relating to treatment of 
any left knee disability, particularly 
traumatic arthritis, as well as any left 
knee surgery.  

3.  After the development requested above 
has been completed, schedule an 
orthopedic examination to obtain a 
medical opinion indicating whether the 
veteran has traumatic arthritis in his 
left knee and, if so, the etiology of it.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review prior to the 
examination.  

It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claim.  If the 
examiner is unable to make any 
determination without engaging in 
unwarranted speculation, please so state 
and explain why he/she is unable to 
respond.  Also discuss the rationale of 
the opinion if one is possible, citing, 
if necessary, factors upon which the 
opinion is based.

Based on a complete review of the claims 
file, the examiner should provide medical 
opinion on the following questions:

a)  Does the veteran currently have 
traumatic arthritis of the left knee?  If 
it is determined that he has traumatic 
arthritis of the left knee, is it at 
least as likely as not that traumatic 
arthritis of the left knee had its onset 
in service, was manifested within the 
first post-service year or is otherwise 
attributable to service?  

b)  Also, if it is determined that the 
veteran has traumatic arthritis of the 
left knee, is it at least as likely as 
not that the disorder is due to or the 
result of any or all of the following 
service-connected disorders:  
postoperative left toe disorder, chronic 
left knee strain, or residuals of a left 
ankle injury?

c)  If not, is it at least as likely as 
not that any current traumatic arthritis 
of the left knee underwent an increase in 
pathology (chronic exacerbation) as a 
result of any or all of the service-
connected disorders referenced above?

The standard of proof underlined above 
should be used in formulating a response.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
discuss the reasons.

4.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the claims in light of 
the additional medical opinion obtained 
and any other additional evidence 
submitted.  If any benefits sought on 
appeal are not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



